            Case 2:21-cv-00339 Document 1 Filed 02/17/21 Page 1 of 40




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

ODETTE BLANCO DE FERNANDEZ                     CIVIL ACTION NO:
née BLANCO ROSELL; EMMA RUTH
BLANCO, in her personal capacity, and as
Personal Representative of the ESTATE OF       SECTION:
ALFREDO BLANCO ROSELL, JR; HEBE
BLANCO MIYARES, in her personal capacity, DISTRICT JUDGE:
and as Personal Representative of the ESTATE
OF BYRON BLANCO ROSELL; SERGIO
BLANCO DE LA TORRE, in his personal            MAGISTRATE JUDGE:
capacity, and as Administrator Ad Litem of the
ESTATE OF ENRIQUE BLANCO ROSELL;
EDUARDO BLANCO DE LA TORRE, as
Administrator Ad Litem of the ESTATE OF
FLORENTINO BLANCO ROSELL; LIANA
MARIA BLANCO; SUSANNAH VALENTINA
BLANCO; LYDIA BLANCO BONAFONTE;
JACQUELINE M. DELGADO; BYRON DIAZ
BLANCO, JR.; MAGDELENA BLANCO
MONTOTO; FLORENTINO BLANCO DE LA
TORRE; JOSEPH E. BUSHMAN; CARLOS
BLANCO DE LA TORRE; and GUILLERMO
BLANCO DE LA TORRE

VERSUS

A.P. MOLLER-MAERSK A/S (a/k/a A.P.
MOLLER-MAERSK GROUP); MAERSK A/S
(a/k/a MAERSK LINE A/S); MAERSK, INC.;
and MAERSK AGENCY U.S.A., INC



                                        COMPLAINT

       Odette Blanco de Fernandez née Blanco Rosell (“Odette Blanco Rosell”); Emma Ruth

Blanco, in her personal capacity, and as Personal Representative of the Estate of Alfredo Blanco

Rosell, Jr; Hebe Blanco Miyares, in her personal capacity, and as Personal Representative of the

Estate of Byron Blanco Rosell; Sergio Blanco, in his personal capacity, and as Administrator Ad

Litem of the Estate of Enrique Blanco Rosell; Eduardo Blanco de la Torre, as Administrator Ad
               Case 2:21-cv-00339 Document 1 Filed 02/17/21 Page 2 of 40




Litem of the Estate of Florentino Blanco Rosell; Liana Maria Blanco; Susannah Valentina Blanco;

Lydia Blanco Bonafonte; Jacqueline M. Delgado; Byron Diaz Blanco, Jr.; Magdelena Blanco

Montoto; Florentino Blanco de la Torre; Joseph E. Bushman; Carlos Blanco de la Torre; and

Guillermo Blanco de la Torre (“Plaintiffs”), by and through counsel, as and for their Complaint

against A.P. Moller-Maersk A/S (a/k/a A.P. Moller-Maersk Group) (“Maersk”); Maersk A/S (a/k/a

Maersk Line A/S) (“Maersk A/S”); Maersk, Inc. (“Maersk Inc.”); and Maersk Agency U.S.A., Inc.

(“Maersk Agency”) (collectively, “Defendants”) hereby allege:

                                    PRELIMINARY STATEMENT

          1.      Plaintiffs bring this action to recover damages and interest under the Cuban Liberty

and Democratic Solidarity (LIBERTAD) Act of 1996, codified at 22 U.S.C. § 6021, et seq. (the

“Helms-Burton Act” or “Act”) against Defendants for trafficking in property which was

confiscated by the Cuban Government on or after January 1, 1959 and as to which Plaintiffs own

claims.

          2.      On September 29, 1960, the Cuban Government published the announcement of

the confiscation without compensation of the following property of Plaintiff Odette Blanco Rosell

and her siblings, all of whom are deceased: Alfredo Blanco Rosell, Jr.; Florentino Blanco Rosell;

Enrique Blanco Rosell; and Byron Blanco Rosell (collectively, the “Blanco Rosell Siblings”) 1:

          One: To confiscate, on behalf of the Cuban State, all of the property and rights,
          whatever their nature, forming the assets of the persons listed in the first Whereas,
          with the exception of property and rights that are strictly of a personal nature.
          Two: To confiscate, on behalf of the Cuban State, all shares or stock certificates
          representing capital of the entities listed in the [other] Whereas of this resolution,
          along with all of their properties, rights, and shares that are issued and in circulation.




1
 As stated above, the Estates of Alfredo Blanco Rosell, Jr.; Florentino Blanco Rosell; Enrique Blanco
Rosell; and Byron Blanco Rosell, respectively are Plaintiffs.

                                                      2
             Case 2:21-cv-00339 Document 1 Filed 02/17/21 Page 3 of 40




       Three: To order the transfer of the properties, rights, and shares forming the assets
       of the legal entities listed in the preceding provision to the National Institute for
       Agrarian Reform (I.N.R.A.).
       Four: This resolution to be published in the OFFICIAL GAZETTE of the Republic
       for purposes of notification and fulfillment of what is provided for by Law No. 715
       of 1960.
Resolution No. 436 published in the Cuban Official Gazette dated September 29, 1960 at

23405 - 23406 (English translation).

       3.      The “persons listed in the first Whereas” in Resolution No. 436 above is a reference

to the Blanco Rosell Siblings, who had been the subject of “investigations” carried out by the

Cuban Government. See id. at 23405 (first Whereas clause) (“Whereas: Having considered cases

number 3-2-3143, 3-2-8990 and 3-2-9832, regarding the investigations carried out on the

following persons: Alfredo, Enrique, Florentino, Byron, and Odette Blanco Rosell.”).

       4.      The Blanco Rosell Siblings’ property confiscated by the Cuban Government

included all of their “property and rights, whatever their nature,” including but not limited to:

       (a) their wholly owned company, Maritima Mariel SA, and the 70-Year Concession
       held by Maritima Mariel SA, to develop docks, warehouses and port facilities on
       Mariel Bay, a deep water harbor located on the north coast of Cuba; and

       (b) their wholly owned companies, Central San Ramón and Compañia Azucarera
       Mariel S.A., including those companies’ extensive land holdings (approximately
       11,000 acres) on the southeast, south and west sides of Mariel Bay, which included
       a number of improvements such as roads, railways, buildings, and utilities

See Resolution No. 436 published in the Cuban Official Gazette dated September 29, 1960 at

23406 (English translation) (“Confiscated Property”).

       5.      The Blanco Rosell Siblings were not U.S. citizens when the Cuban Government

confiscated their Confiscated Property in 1960. They fled Cuba after the confiscation and became

U.S. citizens before March 12, 1996, the date the Helms-Burton Act was signed into law. Today,

only Plaintiff Odette Blanco de Fernandez, née Blanco Rosell, age 91, is alive.




                                                  3
                Case 2:21-cv-00339 Document 1 Filed 02/17/21 Page 4 of 40




          6.     In 1996, the U.S. Congress passed the Helms-Burton Act, and President Bill

Clinton signed the Act into law on March 12, 1996. Title III of the Act, which took effect in

August 1996, imposes liability against persons who “traffic” in property confiscated by the Cuban

Government on or after January 1, 1959, the claims to which are owned by persons who became

U.S. nationals after the confiscation of their property and before March 12, 1996.

          7.     Although Title III’s creation of liability as to those engaged in trafficking has

remained in force since August 1996, the ability of any potential plaintiff to bring a private right

of action for Title III violations had been suspended by several Presidents (pursuant to authority

granted in the Act) [mainly in six-month increments] until May 2019, when President Donald

Trump allowed the suspension of Title III’s private right of action to lapse, thereby allowing such

actions to proceed.

                                             PARTIES

          8.     Plaintiffs incorporate by reference Paragraphs 1 through 7 as if fully set forth

herein.

          I.     Plaintiffs

          9.     Plaintiff Odette Blanco de Fernandez, née Blanco Rosell, is a United States national

within the meaning of 22 U.S.C. § 6023(15)(A). She owned her claim to the Confiscated Property

on March 12, 1996, which claim she still owns. She became a naturalized U.S. citizen on

September 8, 1971. She resides in Miami-Dade County, Florida.

          10.    Plaintiff Estate of Alfredo Blanco Rosell, deceased, is represented through its

Personal Representative, Emma Ruth Blanco. Alfredo Blanco Rosell was a United States national

within the meaning of 22 U.S.C. § 6023(15)(A). He became a naturalized U.S. citizen on August




                                                  4
             Case 2:21-cv-00339 Document 1 Filed 02/17/21 Page 5 of 40




26, 1970. He owned his claim to the Confiscated Property on March 12, 1996 Prior to his death

on December 10, 2006, he resided in Miami-Dade County, Florida.

       11.     Plaintiff Estate of Byron Blanco Rosell, deceased, is represented through its

Personal Representative, Hebe Blanco Miyares. Byron Blanco Rosell was a United States national

within the meaning of 22 U.S.C. § 6023(15)(A). He became a naturalized U.S. citizen in or around

1972. He owned his claim to the Confiscated Property on March 12, 1996. Prior to his death on

February 25, 2001, he resided in Miami-Dade County, Florida.

       12.     Plaintiff Estate of Enrique Blanco Rosell, deceased, is represented through its

Administrator Ad Litem Sergio Blanco. Enrique Blanco Rosell was a United States national within

the meaning of 22 U.S.C. § 6023(15)(A). He became a naturalized U.S. citizen on September 23,

1970. He owned his claim to the Confiscated Property on March 12, 1996. Prior to his death on

November 27, 2014, his last known place of residence was San Juan, Puerto Rico.

       13.     Plaintiff Estate of Florentino Blanco Rosell, deceased, is represented through its

Administrator Ad Litem Eduardo Blanco de la Torre. Florentino Blanco Rosell was a United States

national within the meaning of 22 U.S.C. § 6023(15)(A). He became a naturalized U.S. citizen in

or around 1975. He owned his claim to the Confiscated Property on March 12, 1996. Prior to his

death on March 18, 2005, his last known place of residence was Baldrich, Puerto Rico.

       14.     Plaintiff Emma Ruth Blanco is a United States national within the meaning of 22

U.S.C. § 6023(15)(A). She is Alfredo Blanco Rosell’s daughter. To the extent that Alfredo Blanco

Rosell’s claim does not remain with his Estate, she inherited and owns a portion of that claim. She

became a naturalized U.S. citizen on January 4, 1973. She resides in Miami-Dade County, Florida.

       15.     Plaintiff Liana Maria Blanco is a United States national within the meaning of 22

U.S.C. § 6023(15)(A). She is Alfredo Blanco Rosell’s daughter. To the extent that Alfredo Blanco



                                                5
             Case 2:21-cv-00339 Document 1 Filed 02/17/21 Page 6 of 40




Rosell’s claim does not remain with his Estate, she inherited and owns a portion of that claim.

Upon knowledge, information and belief, she became a naturalized U.S. citizen prior to March 12,

1996. She resides in Miami-Dade County, Florida.

       16.     Plaintiff Susannah Valentina Blanco is a United States national within the meaning

of 22 U.S.C. § 6023(15)(A). She is Alfredo Blanco Rosell’s granddaughter. To the extent that

Alfredo Blanco Rosell’s claim does not remain with his Estate, she inherited and owns a portion

of that claim. Upon knowledge, information and belief, she became a naturalized U.S. citizen prior

to March 12, 1996. She resides in Miami-Dade County, Florida.

       17.     Plaintiff Hebe Blanco Miyares is a United States national within the meaning of 22

U.S.C. § 6023(15)(A). She is Byron Blanco Rosell’s daughter. To the extent that Byron Blanco

Rosell’s claim does not remain with his Estate, she inherited and owns a portion of that claim. She

became a naturalized U.S. citizen on September 23, 1970. She resides in Miami-Dade County,

Florida.

       18.     Plaintiff Lydia Blanco Bonafonte is a United States national within the meaning of

22 U.S.C. § 6023(15)(A). She is Byron Blanco Rosell’s daughter. To the extent that Byron Blanco

Rosell’s claim does not remain with his Estate, she inherited and owns a portion of that claim. She

became a naturalized U.S. citizen on November 17, 1971. She resides in Miami-Dade County,

Florida.

       19.     Plaintiff Jacqueline M. Delgado is a United States national within the meaning of

22 U.S.C. § 6023(15)(A). She is Byron Blanco Rosell’s daughter. To the extent that Byron Blanco

Rosell’s claim does not remain with his Estate, she inherited and owns a portion of that claim. She

became a naturalized U.S. citizen on February 18, 1970. She resides in Miami-Dade County,

Florida.



                                                6
             Case 2:21-cv-00339 Document 1 Filed 02/17/21 Page 7 of 40




       20.     Plaintiff Byron Diaz Blanco, Jr. is a United States national within the meaning of

22 U.S.C. § 6023(15)(A). He is Byron Blanco Rosell’s son. To the extent that Byron Blanco

Rosell’s claim does not remain with his Estate, Byron Diaz Blanco, Jr. inherited and owns a portion

of that claim. He became a naturalized U.S. citizen before March 12, 1996. He resides in Orange

County, California.

       21.     Plaintiff Magdelena Blanco Montoto is a United States national within the meaning

of 22 U.S.C. § 6023(15)(A). She is Florentino Blanco Rosell’s daughter. To the extent that

Florentino Blanco Rosell’s claim does not remain with his Estate, she inherited and owns a portion

of that claim. She became a naturalized U.S. citizen on June 21, 1977.        She resides in Coral

Gables, Florida.

       22.     Plaintiff Sergio Blanco is a United States national within the meaning of 22 U.S.C.

§ 6023(15)(A). He is Florentino Blanco Rosell’s son and Enrique Blanco Rosell’s nephew. To

the extent that Florentino Blanco Rosell’s claim does not remain with his Estate, Sergio Blanco

inherited and owns a portion of that claim. In addition, to the extent Enrique Blanco Rosell’s claim

does not remain with his Estate, Sergio Blanco inherited and owns all of that claim. He became a

naturalized U.S. citizen on January 25, 1983. He resides in Guaynabo, Puerto Rico.

       23.     Plaintiff Florentino Blanco de la Torre is a United States national within the

meaning of 22 U.S.C. § 6023(15)(A). He is Florentino Blanco Rosell’s son. To the extent that

Florentino Blanco Rosell’s claim does not remain with his Estate, Florentino Blanco de la Torre

inherited and owns a portion of that claim. He became a naturalized U.S. citizen before March 12,

1996. He resides in Gauynabo, Puerto Rico.

       24.     Plaintiff Joseph E. Bushman is a United States national within the meaning of 22

U.S.C. § 6023(15)(A). He is the surviving husband of Florentino Blanco Rosell’s daughter, Maria



                                                 7
             Case 2:21-cv-00339 Document 1 Filed 02/17/21 Page 8 of 40




Elena Blanco. To the extent that Florentino Blanco Rosell’s claim does not remain with his Estate,

Joseph E. Bushman inherited and owns a portion of that claim. He was born a U.S. citizen prior

to March 14, 1947 and has remained a U.S. citizen his entire life. He resides in Sumter County,

Florida.

       25.     Plaintiff Carlos Blanco de la Torre is a United States national within the meaning

of 22 U.S.C. § 6023(15)(A). He is Florentino Blanco Rosell’s son. To the extent that Florentino

Blanco Rosell’s claim does not remain with his Estate, Carlos Blanco de la Torre inherited and

owns a portion of that claim. He became a naturalized U.S. citizen on February 26, 1985. He

resides in Gauynabo, Puerto Rico.

       26.     Plaintiff Guillermo Blanco de la Torre is a United States national within the

meaning of 22 U.S.C. § 6023(15)(A). He is Florentino Blanco Rosell’s son. To the extent that

Florentino Blanco Rosell’s claim does not remain with his Estate, Guillermo Blanco de la Torre

inherited and owns a portion of that claim. He became a naturalized U.S. citizen on August 3,

1982. He resides in San Juan, Puerto Rico.

       I.      Defendants

       27.     Defendant A.P. Moller-Maersk A/S (“Maersk”) is a corporation organized under

the laws of Denmark, with its principal place of business at Esplanaden 50, DK 1263 Copenhagen

K, Denmark.     For more than 100 years, Maersk and its agents, including its consolidated

subsidiaries, have enabled their customers to transport goods anywhere in the world by providing

transportation and logistics. Maersk offers customers end-to-end services and creates supply-chain

efficiencies by handling warehousing, transportation, importation, and delivery of goods. Maersk

is the largest container ship and supply vessel operator in the world. Maersk, in its own name

and/or under the trade name Maersk Line, regularly purchases unregulated rail freight and other



                                                8
              Case 2:21-cv-00339 Document 1 Filed 02/17/21 Page 9 of 40




transportation services to transport intermodal shipments between ports, docks, terminals, and

gateways throughout the United States, in Louisiana and at least 23 other States including,

Alabama, California, Colorado, Florida, Georgia, Illinois, Kansas, Kentucky, Massachusetts,

Maryland, Michigan, Minnesota, Missouri, Nebraska, New Jersey, New York, North Carolina,

Ohio, Pennsylvania, South Carolina, Tennessee, Texas, and Virginia. 2 Maersk regularly brings

lawsuits in the United States, including approximately 50 lawsuits in federal district courts since

2004.

        28.    Defendant Maersk A/S is a business entity organized and existing under the laws

of Denmark with a principal place of business located at Esplanaden 50, DK 1098 Copenhagen K,

Denmark. Maersk A/S specializes in global container shipping and related services including the

transportation of freight on inland waterways, including the intracoastal waterways on the North

American Atlantic and Gulf Coasts. Maersk A/S is registered to do business in California, New

York, Pennsylvania, South Carolina, Texas, and Florida. It regularly brings lawsuits in the United

States, including more than twenty lawsuits in federal district courts since 2016. Maersk A/S is a

subsidiary of Defendant Maersk.

        29.    Defendant Maersk Inc. is a business entity organized and existing under the laws

of New York, with a principal place of business located at 180 Park Avenue, Ste. 105, Florham

Park, New Jersey 07932. A subsidiary of Defendant Maersk, Defendant Maersk Inc., is the main

American unit of Maersk, and serves as agent for Maersk and other Maersk entities including,

upon information and belief, serving as agent for Defendant Maersk A/S, handling inland service,

including purchasing transportation services to transport intermodal shipments between ports,



2
 See Complaint ¶ 23, AP Moller-Maersk A/S, Maersk Inc., and Maersk Line UK Limited, v. BNSF
Railway Company, et al., Case No. 1:19-cv-21745-RMB (D. N.J.) (Dec. 20, 2019).


                                                9
             Case 2:21-cv-00339 Document 1 Filed 02/17/21 Page 10 of 40




docks, terminals, and gateways throughout the United States, including in Louisiana, and at least

24 other States including, Alabama, California, Colorado, Florida, Georgia, Illinois, Kansas,

Kentucky, Massachusetts, Maryland, Michigan, Minnesota, Missouri, Nebraska, New Jersey, New

York, North Carolina, Ohio, Pennsylvania, South Carolina, Tennessee, Texas, Virginia, and

Washington. 3

       30.      Defendant Maersk Agency is a business entity organized and existing under the

laws of Delaware with a principal place of business located at 180 Park Avenue, Florham Park,

New Jersey 07932. Maersk Agency is primarily engaged in furnishing shipping information and

acting as the agent for other Maersk entities, including, upon information and belief, serving as

agent for Defendants Maersk, Maersk A/S, and Maersk, Inc. in arranging transportation for freight

and cargo, including making use of the services of other transportation establishments as

instrumentalities in effecting delivery. Maersk Agency is a subsidiary of Defendant Maersk and

is registered to do business in Louisiana, with a business office located at 5615 Corporate Blvd.,

Suite 400B, Baton Rouge, Louisiana 70808.

       31.      As discussed more fully below, Defendant Maersk’s website touts that, since 2016,

Maersk has been providing direct shipping services from Europe and Asia to Cuba, and specifically

to the Port of Mariel, Cuba:

       In 2016, Maersk’s operation in Cuba broke all records, seeing its vessels carry
       23,094 FFE to the ports in Mariel and Santiago. Volumes came from Asia
       primarily but also, increasingly, from Europe via a direct service which was
       launched the same year.

See infra ¶ 107. (Emphasis added).




3
 See Complaint ¶ 24, AP Moller-Maersk A/S, Mærsk Inc., and Maersk Line UK Limited, v. BNSF
Railway Company, et al., Case No. 1:19-cv-21745-RMB (D. N.J.) (Dec. 20, 2019).


                                               10
             Case 2:21-cv-00339 Document 1 Filed 02/17/21 Page 11 of 40




       32.     Defendant Maersk, together with its subsidiaries and agents, also has provided

direct service from the Port of New Orleans to the Port of Mariel. As discussed more fully below,

infra ¶¶ 108 - 110, according to the International Maritime Organization (“IMO”), a specialized

agency of the United Nations responsible for regulating shipping, the ship A/S PETRA (IMO #

9283708), while operated by Defendant Maersk A/S, sailed from the Port of New Orleans on four

occasions in 2020 and called at the Port of Mariel, Cuba on January 20, 2020, January 31, 2020,

May 20, 2020, and August 12, 2020, respectively. At each of the aforementioned callings at the

Port of Mariel, the A/S PETRA engaged in commercial activities with the Port of Mariel and the

Zona Especial de Desarollo Mariel (“ZEDM”) (a/k/a Mariel Special Economic Zone).

       33.     Upon information and belief, related to the A/S PETRA’s aforementioned

trafficking voyages from the Port of New Orleans to the Port of Mariel, Defendant Maersk Inc.,

provided, inter alia, inland service, and other logistical support, including purchasing

transportation services related to those voyages.

       34.     Upon information and belief, related to the A/S PETRA’s aforementioned

trafficking voyages from the Port of New Orleans to the Port of Mariel, Defendant Maersk Agency

provided, inter alia, inland service, and other logistical support, including purchasing

transportation services related to those voyages.

       35.     The A/S PETRA was knowingly and intentionally directed by Defendants to the

Port of Mariel, where the A/S PETRA for itself and on behalf of and/or at the direction of

Defendants, engaged in commercial activities using or otherwise benefiting from the Confiscated

Property, the claims to which are owned by Plaintiffs and without the authorization of Plaintiffs,

which constitutes trafficking as defined in 22 U.S.C. § 6023(13)(A)(ii). Infra ¶ 109.




                                                11
             Case 2:21-cv-00339 Document 1 Filed 02/17/21 Page 12 of 40




       36.     In addition, while at the Port of Mariel, the A/S PETRA engaged in commercial

activities at least four times in 2020, whereby each of the Defendants for themselves and/or the

other Defendants, caused, directed, participated in, or profited from trafficking in the Confiscated

Property by another person, or otherwise engaged in trafficking in the Confiscated Property

through another person without the authorization of Plaintiffs, which constitutes trafficking as

defined in 22 U.S.C. § 6023(13)(A)(iii). Infra ¶ 110.

       37.     According to IMO, the container ships the ALGOL (IMO # 9339612), ARTEMIS

(IMO # 9339595), GALANI (IMO # 9337597), GEESKE (IMO # 9301562), and MACAO

STRAIT (IMO # 9362724), while being operated by Defendant Maersk A/S from non-U.S. ports,

were knowingly and intentionally directed by Defendants Maersk A/S and Maersk to the Port of

Mariel, for themselves and on behalf of and/or at the direction of Defendants Maersk A/S and

Maersk, engaged in commercial activities using or otherwise benefiting from the Confiscated

Property, the claims to which are owned by Plaintiffs and without the authorization of Plaintiffs,

which constitutes trafficking as defined in 22 U.S.C. § 6023(13)(A)(ii). Infra ¶ 111 - 112.

       38.     In addition, while at the Port of Mariel, the ALGOL, ARTEMIS, GALANI,

GEESKE, and MACAO STRAIT engaged in commercial activities, whereby each of Defendants

Maersk A/S and Maersk for themselves, caused, directed, participated in, or profited from

trafficking in the Confiscated Property by another person, or otherwise engaged in trafficking in

the Confiscated Property through another person without the authorization of Plaintiffs, which

constitutes trafficking as defined in 22 U.S.C. § 6023(13)(A)(iii). Infra ¶ 113.

       39.     Moreover, upon knowledge information and belief, Defendants Maersk and Maersk

A/S regularly engage in trafficking voyages to Mariel from multiple non-U.S. ports including

Shanghai, China; Ningbo (Zhejiang), China; Qingdao (Shandong), China; Xiamen (Fujian), China;



                                                12
                Case 2:21-cv-00339 Document 1 Filed 02/17/21 Page 13 of 40




Yingkou (Liaoning), China; Hong Kong; Kaohsiung, Taiwan; Manila, Philippines; Copenhagen,

Denmark; Antwerp, Belgium; Amsterdam, The Netherlands; and Bremerhaven, Germany. Infra

¶ 115.

                                   JURISDICTION AND VENUE

          40.     Plaintiffs incorporate by reference Paragraphs 1 through 39 as if fully set forth

herein.

          41.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiffs’ claims arise under the laws of the United States, specifically Title III of the Helms-

Burton Act, 22 U.S.C. §§ 6081–85.

          42.     The amount in controversy in this action exceeds $50,000, exclusive of interest,

damages, court costs, and reasonable attorneys’ fees. 22 U.S.C. § 6082(b).

          43.     Defendants are subject to the personal jurisdiction of this Court pursuant to Federal

Rule of Civil Procedure 4(k)(1)(A) and La. Rev. Stat. Ann. § 13:3201, including subsections

§ 13:3201 (A)(1), (2), (3), (4), and (B) thereof, because each of them committed and continues to

commit acts of trafficking as defined in the Helms-Burton Act, 22 U.S.C. § 6023(13), within the

State of Louisiana and this judicial district and thus is subject to personal jurisdiction in the State

courts of Louisiana and in this Court.

          44.     Personal jurisdiction is conferred upon this Court over all Defendants by Federal

Rule of Civil Procedure 4(k)(1)(A) and La. Rev. Stat. Ann. §13:3201(A)(1), (2), (3), (4), and (B)

because the Defendants would be subject to personal jurisdiction in the State courts of Louisiana,

the State in which this District Court is located. Specifically, as alleged herein (supra ¶¶ 32 – 36;

infra ¶¶ 108 - 110), Defendants are subject to the personal jurisdiction of the courts of this State

and this District Court because Plaintiffs’ causes of action for trafficking as defined in the Helms-



                                                   13
               Case 2:21-cv-00339 Document 1 Filed 02/17/21 Page 14 of 40




Burton Act arise from one or more of the following activities performed by Defendants in this

State:

         (1)     transactions of business in this State,

         (2)     contracts to supply services in this State,

         (3)     injury or damage caused and continued to be caused by an offense or quasi

         offense committed through an act or omission in this State, or

         (4)     injury or damage caused and continued to be caused in this State by an

         offense or quasi offense committed through an act or omission outside of this State

         because Defendants regularly do or solicit business, or engage in any other

         persistent course of conduct, or derive revenue from services rendered in this State.

         45.     Relatedly, personal jurisdiction over Defendants is appropriate because the Court’s

exercise of personal jurisdiction over Defendants is consistent with the Constitution of this State

and of the Constitution of the United States.

         46.     More specifically, Defendants transact business in this State because, inter alia,

Defendants regularly use and purposefully avail themselves of the rights and privileges of using

the Port of New Orleans, which is necessary to their container shipping business, including their

commercial activities related to the transport of containers to, from and between the Port of New

Orleans and the Port of Mariel, Cuba (see e.g., (supra ¶¶ 32 – 36; infra ¶¶ 108 - 110).

         47.     Defendants also contract to supply services in this State because, inter alia,

Defendants contract to supply container shipping services and related logistics and inland transport

of containers to, from and within this State, including to, from and between the Port of New

Orleans and the Port of Mariel, Cuba.




                                                   14
             Case 2:21-cv-00339 Document 1 Filed 02/17/21 Page 15 of 40




       48.     Defendants also caused and continue to cause injury or damage by trafficking in

the Confiscated Property, including by directing vessels they operate or control to commence

trafficking voyages from the Port of New Orleans destined directly for the Port of Mariel, where

Defendants trafficked in the Confiscated Property to which Plaintiffs own claims and omitting to

obtain the authorization from Plaintiffs, all of whom are U.S. nationals, before leaving this State

for direct trafficking voyages to the Port of Mariel, Cuba.

       49.     Defendants also caused and continue to cause injury or damage in this State by

trafficking in the Confiscated Property to which Plaintiffs own claims at the Port of Mariel and

omitting to obtain the authorization from Plaintiffs, all of whom are U.S. nationals, before leaving

this State for direct trafficking voyages to the Port of Mariel, even though Defendants regularly do

or solicit business in this State and/or engage in other persistent commercial activities and derive

revenue from services rendered in this State.

       50.     Alternatively, this Court has personal jurisdiction over Defendants Maersk and

Maersk A/S pursuant to Federal Rule of Civil Procedure 4(k)(2) because the claims in this action

arise under federal law, Defendants Maersk and Maersk A/S are not subject to jurisdiction in any

state’s courts of general jurisdiction and exercising jurisdiction over Defendants Maersk and

Maersk A/S is consistent with the U.S. Constitution and laws.

       51.     Exercise of personal jurisdiction by this Court over Defendants Maersk and Maersk

A/S pursuant to Federal Rule of Civil Procedure 4(k)(2) is consistent with the U.S. Constitution

and U.S. laws because said defendants have systematic and continuous contacts with Louisiana

and the United States, they have purposefully availed themselves of the benefits and protections

of Louisiana and the United States, and this action arises from or relates to such contacts and

purposeful availment.



                                                15
               Case 2:21-cv-00339 Document 1 Filed 02/17/21 Page 16 of 40




        52.      In addition, in the alternative to personal jurisdiction alleged above, to the extent

that Defendants Maersk and Maersk A/S are not subject to jurisdiction in any state, personal

jurisdiction is conferred upon this Court over Defendants Maersk and Maersk A/S by Federal Rule

of Civil Procedure 4(k)(2), because Plaintiffs’ Helms-Burton Act claims arise under federal law;

Defendants are not subject to jurisdiction in any state’s courts of general jurisdiction; and

exercising jurisdiction over Defendants Maersk and Maersk A/S for their conduct purposefully

directed at the United States is consistent with the U.S. Constitution and laws. The exercise of

personal jurisdiction by this Court over Defendants Maersk and Maersk A/S is consistent with the

U.S. Constitution and U.S. laws because Defendants Maersk and Maersk A/S committed

intentional torts purposefully directed at U.S. nationals in the United States which caused harm

that Defendants Maersk and Maersk A/S knew or reasonably should have anticipated would be

suffered in the United States by certain U.S. nationals.

        53.      Venue is proper in this District under 28 U.S.C. § 1391(b)(2) because a substantial

part of the events or omissions giving rise to Plaintiffs’ claims occurred in this District. See supra

¶¶ 32 – 36; infra ¶¶ 108 – 110 (the ship A/S PETRA (IMO # 9283708), while being operated by

Defendant Maersk A/S, departed from the Port of New Orleans and sailed directly to the Port of

Mariel where it trafficked in the Confiscated Property, the claims to which are owned by

Plaintiffs).

        54.      Contemporaneous with this filing, Plaintiffs have paid the special fee for filing an

action under Title III of the Helms-Burton Act, 22 U.S.C. § 6082(i), which is $6,800 pursuant to

the fee schedule adopted by the Judicial Conference in September 2018, and pursuant to the fee

schedule established by this District.




                                                  16
                Case 2:21-cv-00339 Document 1 Filed 02/17/21 Page 17 of 40




                                   THE HELMS-BURTON ACT

          I.      Background

          55.     Plaintiffs incorporate by reference Paragraphs 1 through 54 as if fully set forth

herein.

          56.     The Helms-Burton Act, signed into law on March 12, 1996, had several goals,

including to “protect United States nationals against confiscatory takings and the wrongful

trafficking in property confiscated by the Castro regime,” 22 U.S.C. § 6022(6). Further, Congress

determined that “‘trafficking’ in confiscated property provides badly needed financial benefit,

including hard currency, oil, and productive investment and expertise to the … Cuban Government

and thus undermines the foreign policy of the United States,” which foreign policy includes

“protect[ing] claims of United States nationals who had property wrongfully confiscated by the

Cuban Government.” 22 U.S.C. § 6081(6).

          57.     Congress found that international law “lacks fully effective remedies” for the

“unjust enrichment from the use of wrongfully confiscated property by governments and private

entities at the expense of the rightful owners of the property.” 22 U.S.C. § 6081(8).

          58.     Congress thus decided that “the victims of these confiscations should be endowed

with a judicial remedy in the courts of the United States that would deny traffickers any profits

from economically exploiting Castro’s wrongful seizures.” 22 U.S.C. § 6081(11). The result was

Title III of the Helms-Burton Act – “Protection of Property Rights of United States Nationals” –

which imposes liability on persons trafficking in property confiscated from a U.S. national

(including property confiscated from a person who became a U.S. national before March 12, 1996)

by the Cuban Government on or after January 1, 1959, and which authorizes a private right of

action for damages against such traffickers. See 22 U.S.C. § 6082.



                                                 17
             Case 2:21-cv-00339 Document 1 Filed 02/17/21 Page 18 of 40




       59.     The Helms-Burton Act authorizes the President (or his delegate, the Secretary of

State) to suspend for periods of up to six months at a time (1) the Title III private right of action,

22 U.S.C. § 6085(c); and/or (2) the effective date of Title III of August 1, 1996, 22 U.S.C.

§ 6085(b).

       60.     Although President Clinton suspended the private right of action under Title III on

July 16, 1996 for six months, the August 1, 1996 effective date was never suspended. Title III of

the Act came into effect on August 1, 1996. Starting on that date, traffickers in confiscated

property were liable to U.S. nationals with claims to that property but could not be sued while the

private right of action remained suspended.

       61.     President Clinton and subsequent administrations renewed the suspension of the

Title III private right of action, typically for six months at a time, by decision of the President or

Secretary of State. There was never any guarantee that additional suspensions of the private right

of action would be granted indefinitely into the future, and the operative provisions of the Act have

remained in effect continuously since 1996.

       62.     On April 17, 2019, Secretary of State Pompeo announced that the Trump

Administration would no longer suspend the right to bring an action under Title III, effective

May 2, 2019. On May 2, 2019, upon the expiration of the last suspension, the right to bring an

action under Title III was activated.

       II.     The Helms-Burton Act’s Private Right of Action

       63.     Title III of the Helms-Burton Act provides the following private right of action:

       (1) Liability for trafficking. — (A) Except as otherwise provided in this section,
       any person that, after the end of the 3-month period beginning on the effective date
       of this title, traffics in property which was confiscated by the Cuban Government
       on or after January 1, 1959, shall be liable to any United States national who owns
       the claim to such property for money damages...



                                                 18
               Case 2:21-cv-00339 Document 1 Filed 02/17/21 Page 19 of 40




22 U.S.C. § 6082(a)(1).

       64.        The Act defines “person” as “any person or entity, including any agency or

instrumentality of a foreign state.” 22 U.S.C. § 6023(11).

       65.        The Act defines “United States national” to include “any United States citizen[.]”

22 U.S.C. § 6023(15).

       66.        A person “traffics” in confiscated property if that person “knowingly and

intentionally”:

       (i)        sells, transfers, distributes, dispenses, brokers, manages, or otherwise
                  disposes of confiscated property, or purchases, leases, receives, possesses,
                  obtains control of, manages, uses, or otherwise acquires or holds an interest
                  in confiscated property,

       (ii)       engages in a commercial activity using or otherwise benefiting from
                  confiscated property, or

       (iii)      causes, directs, participates in, or profits from, trafficking (as described in
                  clause (i) or (ii)) by another person, or otherwise engages in trafficking (as
                  described in clause (i) or (ii)) through another person, without the
                  authorization of any United States national who holds a claim to the
                  property

       without the authorization of any United States national who holds a claim to the
       property.

22 U.S.C. § 6023(13).

       67.        The Act defines “property” as “any property (including patents, copyrights,

trademarks, and any other form of intellectual property), whether real, personal, or mixed, and any

present, future, or contingent right, security, or other interest therein, including any leasehold

interest.” 22 U.S.C. § 6023(12).

       68.        The Act defines “confiscated” in relevant part as:

                  [T]he nationalization, expropriation, or other seizure by the Cuban
                  Government of ownership or control of property, on or after January 1, 1959
                  —


                                                    19
             Case 2:21-cv-00339 Document 1 Filed 02/17/21 Page 20 of 40




               (i)    without the property having been returned or adequate and effective
                      compensation provided; or

               (ii)   without the claim to the property having been settled pursuant to an
                      international claims settlement agreement or other mutually
                      accepted settlement procedure.

22 U.S.C. § 6023(4)(A).

       69.     The Act defines “confiscated” in relevant part as “the nationalization,

expropriation, or other seizure by the Cuban Government of ownership or control of property, on

or after January 1, 1959 — (i) without the property having been returned or adequate and effective

compensation provided; or (ii) without the claim to the property having been settled pursuant to

an international claims settlement agreement or other mutually accepted settlement procedure.”

22 U.S.C. § 6023(4)(A).

       70.     The term “knowingly” under the Act means “with knowledge or having reason to

know.” 22 U.S.C. § 6023(9).

       71.     The Helms-Burton Act adopts the definition of “commercial activity” under 28

U.S.C. § 1603(d), see 22 U.S.C. § 6023(3), which defines the term as “either a regular course of

commercial conduct or a particular commercial transaction or act. The commercial character of an

activity shall be determined by reference to the nature of the course of conduct or particular

transaction or act, rather than by reference to its purpose.” 28 U.S.C. § 1603(d).

       72.     Since August 1, 1996, when Title III of the Helms-Burton Act went into effect, it

has been clear that companies doing business with Cuba or in Cuba incurred potential liability

under the Helms-Burton Act if they knowingly and intentionally traffic in confiscated property.




                                                20
              Case 2:21-cv-00339 Document 1 Filed 02/17/21 Page 21 of 40




       73.      Companies doing business in and/or with Cuba have therefore been on notice since

August 1, 1996 that they would face potential liability under the Helms-Burton Act for trafficking

in confiscated property.

       III.     Remedies Under the Helms-Burton Act’s Private Right of Action

        74.     A person who “traffics” in a U.S. national’s confiscated property under the Helms-

  Burton Act is liable to a plaintiff for money damages equal to:

       (i)      the amount which is the greater of —
                              …
                (II) the amount determined [by a court-appointed special master], plus
                interest; or

                (III) the fair market value of that property, calculated as being either the
                current value of the property, or the value of the property when confiscated
                plus interest, whichever is greater[.]

22 U.S.C. § 6082(a)(1)(A)(i).

       75.      Interest under the Act accrues from “the date of confiscation of the property

involved to the date on which the action is brought.” 22 U.S.C. § 6082(a)(1)(B). Interest is

calculated “at a rate equal to the weekly average 1-year constant maturity Treasury yield, as

published by the Board of Governors of the Federal Reserve System” for the calendar week

preceding the date of confiscation and compounded annually. 28 U.S.C. § 1961(a) (incorporated

by reference in 22 U.S.C. § 6082(a)(1)(B)).

       76.      A person who “traffics” in a U.S. national’s confiscated property under the Act is

also liable for plaintiffs’ court costs and reasonable attorneys’ fees.            See 22 U.S.C.

§ 6082(a)(1)(A)(ii).

       77.      The Act provides for “Increased Liability”

       … If the claimant in an action under this subsection… provides, after the end of the
       3-month period described in paragraph (1) notice to —



                                                21
                 Case 2:21-cv-00339 Document 1 Filed 02/17/21 Page 22 of 40




          (i)      a person against whom the action is to be initiated, or

          (ii)     a person who is to be joined as a defendant in the action,

          at least 30 days before initiating the action or joining such person as a defendant,
          as the case may be, and that person, after the end of the 30-day period beginning on
          the date the notice is provided, traffics in the confiscated property that is the subject
          of the action, then that person shall be liable to that claimant for damages computed
          in accordance with subparagraph (C).

See 22 U.S.C. §§ 6082(a)(3)(B) and 22 U.S.C. 6082(a)(3)(C)(ii) (allowing damages “3 times the

amount determined applicable under paragraph (1)(A)(i)”).

                                     FACTUAL ALLEGATIONS

          78.      Plaintiffs incorporate by reference Paragraphs 1 through 77 as if fully set forth

herein.

          I.       The Confiscated Property

          79.      Plaintiffs are U.S. nationals and/or representatives of the Estates of U.S. nationals

as defined by 22 U.S.C. § 6023(15)(A), who own claims to the Confiscated Property, which

includes a 70-year Concession to develop docks, warehouses and port facilities on Mariel Bay.

                   A.     Maritima Mariel SA and the 70-Year Concession

          80.      Maritima Mariel SA (“Maritima Mariel”) was a Cuban corporation set up in 1954

and owned in equal parts by the Blanco Rosell Siblings, who are among the Plaintiffs in this case:

Odette Blanco Rosell; the Estate of Alfredo Blanco Rosell, Jr; the Estate of Byron Blanco Rosell;

the Estate of Enrique Blanco Rosell; and the Estate of Florentino Blanco Rosell.

          81.      On August 15, 1955, the Cuban Government granted to Maritima Mariel a 70-year

Concession:

          ‘Maritima Mariel, SA’ is hereby granted the concession to plan, study, execute,
          maintain, and exploit public docks and warehouses in the Bay of Mariel Bay,
          province of Pinar del Rio Province, and the construction of new buildings and



                                                     22
              Case 2:21-cv-00339 Document 1 Filed 02/17/21 Page 23 of 40




        works, without prejudice to the rights acquired by third persons or entities under
        previous concessions still in force, for the purposes stated in this paragraph.

Decree 2367 published in the Cuban Official Gazette dated August 15, 1955 at 13864 (English

translation).

        82.     The 70-Year Concession also authorized Maritima Mariel to exercise a series of

exceptional rights in the Bay of Mariel, including:

        a) The occupation and use, either temporary or permanent, of the lands and waters
           in the public domain or under private ownership and those of the State,
           province, or municipality, whenever they are essential for the execution and
           exploitation of the aforementioned projects and works.

        b) The right of mandatory expropriation, in accordance with Decree No. 595 of
           May 22, 1907 or any other later provision regarding ownership, possession, or
           use of any real estate or private property rights for land that must be occupied
           for the work, uses, and services mentioned in Section One, a procedure that may
           also be used with regard to any rights granted by the State, province, or
           municipality with regard to the maritime-land zone or public domain land or
           property of those entities of the Nation.

        c) The right to impose, on privately owned property, any class of easement for the
           construction of any type of roads, traffic, access, movement, and parking of
           vehicles, the establishment of power lines (either overhead or underground),
           pipes and ducts for water, gas, ventilation, or drainage, and, in general, for
           anything that is inherent or deemed to be necessary for the purposes of carrying
           out, maintaining, and exploiting the works that the aforementioned paragraph
           one deals with, also with the power to attend those cases of forced
           expropriation, as provided for in the preceding subparagraph.

        d) The right to evict any tenants, sharecropper, squatter, or occupant of any other
           description from any property or facilities that must be occupied, either
           temporarily or permanently, for the projects referred to repeatedly in Section
           One, making a payment as compensation to the parties evicted equal to the
           amount of one year of rent paid in each case.

        e) The right to carry out the aforementioned acts by means of applying the
           provisions contained in Law-Decree No. 1015 of August 7, 1953 and No. 1998
           of January 27, 1955, whereby the National Finance Agency of Cuba will
           provide the financing of those projects.

Id. at 13865-13866 (English translation).



                                                23
              Case 2:21-cv-00339 Document 1 Filed 02/17/21 Page 24 of 40




        83.     Both Maritima Mariel and the 70-Year Concession are part of the Confiscated

Property and were specifically identified in Resolution 436 as being confiscated from the Blanco

Rosell Siblings by the Cuban Government.

                B.      Central San Ramón, Compañia Azucarera Mariel S.A.,
                        and Land

        84.     In addition to the 70-Year Concession and Maritima Mariel, the Blanco Rosell

Siblings owned several other companies, including the sugar mill then known as the Central San

Ramón, which they purchased in 1949. Central San Ramón was owned and operated by Compañia

Azucarera Mariel S.A. (“Azucarera Mariel”), a company wholly owned by the Blanco Rosell

Siblings.

        85.     The Blanco Rosell Siblings also had extensive land holdings (approximately 11,000

acres) southeast, south and west of Mariel Bay which they owned through Central San Ramón and

Azucarera Mariel. Those approximately 11,000 acres included numerous improvements such as

roads, railways, buildings, and utilities.

        86.     Azucarera Mariel, Central San Ramón and the 11,000 acres of land are part of the

Confiscated Property that were specifically named and confiscated from the Blanco Rosell

Siblings by the Cuban Government, in Resolution 436.

        II.     Cuba’s Confiscation Of The Confiscated Property

        87.     On September 29, 1960, per Resolution 436, the Cuban Government announced the

confiscation without compensation of all assets and rights, whatever their nature, then owned by

the Blanco Rosell Siblings and which are herein defined as the Confiscated Property. Such

Confiscated Property includes, inter alia, Maritima Mariel, the 70-year Concession, Central San

Ramón, Azucarera Mariel, as well as all the “all shares or stock certificates representing capital of




                                                 24
             Case 2:21-cv-00339 Document 1 Filed 02/17/21 Page 25 of 40




the entities listed in the [other] Whereas of [Resolution 436],” which included, inter alia, the 70-

Year Concession and all the lands owned by these entities. See Resolution 436 at 23406.

       88.     More specifically, on September 29, 1960, the Cuban Government published

Resolution 436 in its Official Gazette on the confiscation without compensation of the following:

       One: To confiscate, on behalf of the Cuban State, all of the property and rights,
       whatever their nature, forming the assets of the persons listed in the first Whereas,
       with the exception of property and rights that are strictly of a personal nature.

       Two: To confiscate, on behalf of the Cuban State, all shares or stock certificates
       representing capital of the entities listed in the [other] Whereas of this resolution,
       along with all of their properties, rights, and shares that are issued and in circulation.

       Three: To order the transfer of the properties, rights, and shares forming the assets
       of the legal entities listed in the preceding provision to the National Institute for
       Agrarian Reform (I.N.R.A.).

       Four: This resolution to be published in the OFFICIAL GAZETTE of the Republic
       for purposes of notification and fulfillment of what is provided for by Law No.
       715 of 1960.

Resolution No. 436(1) published in the Cuban Official Gazette dated September 29, 1960 at 23406

(English translation).

       89.     In addition to expressly naming the 70-Year Concession and the above-referenced

legal entities, Resolution 436 also expressly named the five Blanco Rosell Siblings as owners of,

inter alia, the 70-Year Concession, Maritima Mariel, Central San Ramon, and Compania

Azucarera Mariel.

       90.     But for Cuba’s confiscation in Resolution 436 published in the official Cuban

Gazette on September 29, 1960, the 70-year Concession granted in Decree 2367 issued in 1955

would still be in force. In any event, the 70-year Concession was cut short by Cuba’s confiscation

of the 70-year Concession.




                                                  25
                Case 2:21-cv-00339 Document 1 Filed 02/17/21 Page 26 of 40




          91.     According to the Cuban Official Gazette as published on September 29, 1960, the

confiscation of the Confiscated Property occurred on August 19, 1960. The story of the

confiscation by the Cuban Government was reported by the Revolucion newspaper on

September 8, 1960. Both the Cuban Official Gazette and the newspaper Revolucion (now known

as Granma following the merger of the Revolucion and Hoy newspapers) are available to the

public.

          92.     The fact of the confiscation of the Blanco Rosell Siblings’ property in Cuba was so

well known that, on April 18, 2019, the day after the Trump Administration announced that it

would allow Helms-Burton Act lawsuits under Title III to go forward, stories published on both

Radio Marti and TV Marti identified Plaintiffs’ claims to the Mariel Special Development Zone:

          The Mariel Special Development Zone, the star Cuban project to attract investment,
          was built on nationalized land where the Carranza-Bernal, Carbonell-González and
          Blanco-Rosell families owned sugar and hemp processing plants. 4

          93.     The Confiscated Property has never been returned nor has adequate and effective

compensation ever been provided, including for the 70-Year Concession or any other property

interests belonging to Plaintiffs. Nor have the claims to the Confiscated Property been settled

pursuant to an international claims settlement agreement or other settlement procedure.

          94.     Plaintiffs never abandoned their interest in and claims to the Confiscated Property.




4
   https://www.radiotelevisionmarti.com/a/propiedades-que-ya-podr%C3%ADan-reclamar-en-tribunales-
de-eeuu/236777.html/ (last visited February 17, 2021).


                                                   26
              Case 2:21-cv-00339 Document 1 Filed 02/17/21 Page 27 of 40




       II.      The Cuban Government Incorporated The Confiscated Property Into
                The Zona Especial De Desarollo Mariel (“ZEDM”)
                (a/k/a Mariel Special Economic Zone)

       95.      The Zona Especial de Desarollo Mariel (“ZEDM”) (a/k/a Mariel Special Economic

Zone) is an agency or instrumentality of the Cuban Government. Created by statute, the ZEDM

is a special economic zone in Cuba with its own legal structure.

       96.      As stated above, the ZEDM has been referred to in the media as “the star Cuban

project to attract investment.” See supra ¶ 92.

       97.      Cuba incorporated the Confiscated Property into the ZEDM without the

authorization of Plaintiffs and therefore the ZEDM traffics in the Confiscated Property.

       98.      Starting in or around 2009, the Government of Cuba and various non-Cuban

corporate partners rebuilt the Port of Mariel and constructed a container terminal in the ZEDM.

       99.      The ZEDM’s container terminal subsumes the 70-Year Concession rights, pursuant

to which they possessed the right, among other things, “to plan, study, execute, maintain, and

exploit public docks and warehouses in the Bay of Mariel, province of Pinar del Rio, and the

construction of new buildings and works…” See Decree 2367 at 13865.

       100.     The Blanco Rosell Siblings’ extensive land holdings on the southeast, south and

west sides of Mariel Bay, all of which are part of the Confiscated Property, cover virtually every

square meter of ZEDM section A5, which the ZEDM operates as a logistics zone.

       101.     The 70-Year Concession encompasses all of Mariel Bay, including, but not limited

to, ZEDM section A7, where the ZEDM’s container terminal is located. The following map

illustrates that ZEDM section A7 encompasses the shoreline of Mariel Bay and land adjacent to

the shoreline, areas that are subject to the 70-Year Concession:




                                                  27
               Case 2:21-cv-00339 Document 1 Filed 02/17/21 Page 28 of 40




       102.      The ZEDM is trafficking in the Blanco Rosell Siblings’ Confiscated Property

within the meaning of Title III because the ZEDM:

       (i)       … transfers, distributes, dispenses, brokers, manages, or … leases,
                 receives, possesses, obtains control of, manages, uses, or otherwise
                 acquires or holds an interest in [the Confiscated Property];

       (ii)      engages in a commercial activity using or otherwise benefitting
                 from [the Confiscated Property],

       (iii)     causes, directs, participates in, or profits from trafficking (as
                 described clause (i) or (ii) by another person, or otherwise engages
                 in trafficking (as described in clause (i) or (ii) through another
                 person

       without the authorization of any United States national who holds a claim
       to the property.

22 U.S. Code § 6023(13)(A).

       103.      Those who “plan, study, execute, maintain and exploit public docks and

warehouses in Mariel Bay, Pinar del Rio Province, and the construction of new buildings and



                                                 28
              Case 2:21-cv-00339 Document 1 Filed 02/17/21 Page 29 of 40




works” (Decree 2367 at 13865) are trafficking in Plaintiffs’ Confiscated Property, including the

70-Year Concession.

       IV.        Defendants’ Trafficking

       104.       Since at least 2018, Defendants have trafficked in the Confiscated Property, by

knowingly and intentionally directing the container ships from the Port of New Orleans to the Port

of Mariel in Cuba, either directly or by causing, directing, participating in, or profiting from

trafficking by or through one or more other persons. When at the Port of Mariel, the ships call at

and/or otherwise use, benefit, and profit from the container terminal in the ZEDM including the

ZEDM’s ports, docks, warehouses, and facilities. Defendants also engage in commercial activities

using or otherwise benefitting from the ZEDM and Plaintiffs’ Confiscated Property.

       105.       Since at least 2016, Defendants Maersk and Maersk A/S have also trafficked in the

Confiscated Property, by knowingly and intentionally directing container ships from non-U.S.

ports to the Port of Mariel in Cuba, either directly or by causing, directing, participating in, or

profiting from trafficking by or through one or more other persons. When at the Port of Mariel,

the ships call at and/or otherwise use, benefit, and profit from the container terminal in the ZEDM

including the ZEDM’s ports, docks, warehouses, and facilities. Defendants Maersk and Maersk

A/S also engage in commercial activities using or otherwise benefitting from the ZEDM and

Plaintiffs’ Confiscated Property.

       106.       Defendant Maersk touts its service to Cuba, and specifically to the Port of Mariel,

on its website:

      We connect businesses in Cuba with key markets across the globe.

      Whether you are shipping standard, refrigerated or oversized cargo, we have the
      local expertise and global network needed to get it to its destination – wherever in
      the world that happens to be. We offer weekly connections from Mariel to our



                                                  29
              Case 2:21-cv-00339 Document 1 Filed 02/17/21 Page 30 of 40




      transshipment hub in Manzanillo, Panama. From here, the rest of the world is
      just a short hop away.

https://www.maersk.com/local-information/latin-america/cuba (emphasis added) (last

visited February 17, 2021).

       107.     On another page of Defendant Maersk’s website, under the caption “Maersk’s

Cuban delight,” Defendant Maersk further touts its success in shipping to Cuba, even while

acknowledging that “international politics continue to impact the flow of trade … [.]”

       In just a few years, Maersk has managed to secure volumes north of 23,000 FFE to
       Cuba. Key to the success is a direct route from Europe, a high service level and a
       commitment to the business ambitions of the Caribbean island, where international
       politics continue to impact the flow of trade.

                                            * * *
       In 2016, Maersk’s operation in Cuba broke all records, seeing its vessels carry
       23,094 FFE to the ports in Mariel and Santiago. Volumes came from Asia
       primarily but also, increasingly, from Europe via a direct service which was
       launched the same year.
       …We are the only global carrier that has a direct service to Cuba. It is an important
       asset to us and our strategic commitment to be Cuba’s partner in shipping and
       logistics, enabling them to propel their business needs and ambitions.
       Basically, we identified the potential and promised the government of Cuba to put
       in a service if they would give us the volumes…

https://www.maersk.com/news/articles/2018/06/29/maersk-lines-cuban-delight (emphasis added)

(last visited February 17, 2021).

       108.     In addition to Defendant Maersk’s “direct route from Europe” to Cuba, Defendant

Maersk and the other Defendants have provided and/or facilitated a direct route to the Port of

Mariel via the Port of New Orleans. According to the IMO, the A/S PETRA, operated by

Defendant Maersk A/S, sailed from the Port of New Orleans and called at the Port of Mariel on

January 20, 2020, January 31, 2020, May 20, 2020, and August 12, 2020 and engaged in

commercial activities with the Port of Mariel and the ZEDM.




                                                30
              Case 2:21-cv-00339 Document 1 Filed 02/17/21 Page 31 of 40




       109.     The A/S PETRA was knowingly and intentionally directed by Defendants to the

Port of Mariel, where the A/S PETRA for itself and on behalf of and/or at the direction of

Defendants, engaged in commercial activities using or otherwise benefiting from the Confiscated

Property, the claims to which are owned by Plaintiffs and without the authorization of Plaintiffs,

which constitutes trafficking as defined in 22 U.S.C. § 6023(13)(A)(ii).

       110.     In addition, while at the Port of Mariel, the A/S PETRA engaged in commercial

activities at least four times in 2020, whereby each of the Defendants for themselves and/or the

other Defendants, caused, directed, participated in, or profited from trafficking in the Confiscated

Property by another person, or otherwise engaged in trafficking in the Confiscated Property

through another person without the authorization of Plaintiffs, which constitutes trafficking as

defined in 22 U.S.C. § 6023(13)(A)(iii).

       111.     In addition to Defendants’ aforementioned trafficking through A/S PETRA’s

voyages from the Port of New Orleans to the Port of Mariel, since 2016 Defendants Maersk and

Maersk A/S repeatedly have trafficked in the Confiscated Property, the claims to which are owned

by Plaintiffs, by voyaging to the Port of Mariel from non-U.S. ports, including, but not limited to,

the following voyages, as reported by the IMO:

       IMO #           Arrival Date           Ship Name              Operator
       9339612         Sep. 3, 2020           ALGOL                  Maersk A/S
       9339612         Feb. 2, 2021           ALGOL                  Maersk A/S
       9339595         Aug. 15, 2019          ARTEMIS                Maersk A/S
       9337597         Mar. 10, 2019          GALANI                 Maersk A/S
       9337597         Dec. 16, 2018          GALANI                 Maersk A/S
       9337597         Sep. 8, 2018           GALANI                 Maersk A/S
       9301562         Dec. 25, 2019          GEESKE                 Maersk A/S
       9301562         Dec. 22, 2019          GEESKE                 Maersk A/S
       9362724         Jul. 23, 2020          MACAO STRAIT           Maersk A/S
       9362724         Apr. 18, 2020          MACAO STRAIT           Maersk A/S
       9362724         Mar. 4, 2020           MACAO STRAIT           Maersk A/S
       9362724         Feb. 1, 2020           MACAO STRAIT           Maersk A/S


                                                 31
              Case 2:21-cv-00339 Document 1 Filed 02/17/21 Page 32 of 40




       112.     The ALGOL, ARTEMIS, GALANI, GEESKE, and MACAO STRAIT were

knowingly and intentionally directed by Defendants Maersk and Maersk A/S to the Port of Mariel,

for themselves and on behalf of and/or at the direction of Defendants Maersk and Maersk A/S, and

engaged in commercial activities using or otherwise benefiting from the Confiscated Property, the

claims to which are owned by Plaintiffs and without the authorization of Plaintiffs, which

constitutes trafficking as defined in 22 U.S.C. § 6023(13)(A)(ii).

       113.     In addition, while at the Port of Mariel, the ALGOL, ARTEMIS, GALANI,

GEESKE, and MACAO STRAIT engaged in commercial activities, whereby each of the

Defendants Maersk and Maersk A/S, caused, directed, participated in, or profited from trafficking

in the Confiscated Property by another person, or otherwise engaged in trafficking in the

Confiscated Property through another person without the authorization of Plaintiffs, which

constitutes trafficking as defined in 22 U.S.C. § 6023(13)(A)(iii).

       114.     The aforementioned trafficking voyages of the A/S PETRA, ALGOL, ARTEMIS,

GALANI, GEESKE, and MACAO STRAIT are but a few of Defendants Maersk and Maersk

A/S’s trafficking voyages to the Port of Mariel. See supra ¶ 107 (Maersk website touting that “[i]n

2016, Maersk’s operation in Cuba broke all records, seeing its vessels carry 23,094 FFE to the

ports in Mariel and Santiago.”).

       115.     As of the date of this Complaint, Maersk’s online schedule showed regular

scheduled service to the Port of Mariel from multiple ports in Asia and Europe, including but not

limited to the following: Shanghai, China; Ningbo (Zhejiang), China; Qingdao (Shandong),

China; Xiamen (Fujian), China; Yingkou (Liaoning) (China); Hong Kong; Kaohsiung, Taiwan;




                                                32
               Case 2:21-cv-00339 Document 1 Filed 02/17/21 Page 33 of 40




Manila, Philippines; Copenhagen, Denmark; Antwerp, Belgium; Amsterdam, The Netherlands;

and Bremerhaven, Germany. 5

        116.     On September 18, 2020, Plaintiffs, through counsel, sent Defendants Maersk and

Maersk A/S a letter pursuant to 22 U.S.C. § 6082(a)(3)(D) (“Notice Letter”) notifying them that

they were trafficking in confiscated property as defined in Title III, the claims to which are owned

by Plaintiffs, without the authorization of Plaintiffs. The Notice Letter was delivered to Maersk

and Maersk A/S by FedEx on September 21, 2020. The Notice Letter was delivered to Maersk

and Maersk A/S by U.S. Postal Service Registered Mail on October 16, 2020.

        117.     On September 22, 2020, Plaintiffs, through counsel, sent Defendant Maersk Inc. a

letter pursuant to 22 U.S.C. § 6082(a)(3)(D) (“Notice Letter”) notifying it that it was trafficking in

confiscated property as defined in Title III, the claims to which are owned by Plaintiffs, without

the authorization of Plaintiffs. The Notice Letter was delivered to Maersk Inc. by FedEx on

September 22, 2020.      The Notice Letter was delivered to Maersk Inc. by a process server on

September 28, 2020. The Notice Letter was delivered to Maersk Inc. by U.S. Postal Service

Certified Mail on September 29, 2020.

        118.     Even after Defendants Maersk and Maersk A/S received Plaintiffs’ Notice Letter,

giving them actual notice of Plaintiffs’ claims, Maersk and Maersk A/S continued to traffic in the

Confiscated Property, the claims to which are owned by Plaintiffs, including, but not limited to,

for example, the February 2, 2021 trafficking voyage to Mariel that was undertaken by the ALGOL

more than 30 days after Maersk and Maersk A/S received Plaintiffs’ Notice Letter [by FedEx on

September 21, 2020 and by U.S. Postal Service Registered Mail October 16, 2020].


5
  See https://www.maersk.com/schedules/pointToPoint (to access the schedules to Mariel (a) separately
type each of the foregoing port names into the “From (City, Country/Region)” box; (b) type “Mariel, Cuba”
into the “To (City, Country/Region)” box; and (c) click “Search.”) (last visited February 17, 2021).


                                                   33
              Case 2:21-cv-00339 Document 1 Filed 02/17/21 Page 34 of 40




       119.     Moreover, upon knowledge information and belief, even after Defendants Maersk

and Maersk A/S received Plaintiffs’ Notice Letter [by FedEx on September 21, 2020 and by U.S.

Postal Service Registered Mail on October 16, 2020], Maersk and Maersk A/S have continued to

traffic in the Confiscated Property, the claims to which are owned by Plaintiffs from ports in Asia

and Europe, including but not limited to: Shanghai, China; Ningbo (Zhejiang), China; Qingdao

(Shandong), China; Xiamen (Fujian), China; Yingkou (Liaoning), China; Hong Kong; Kaohsiung,

Taiwan; Manila, Philippines; Copenhagen, Denmark; Antwerp, Belgium; Amsterdam, The

Netherlands; and Bremerhaven, Germany. See supra ¶ 115 and n. 5.

       120.     By and/or through the acts of trafficking of the A/S PETRA in the Confiscated

Property, which was undertaken and done without the authorization of Plaintiffs, Defendants

trafficked in the Confiscated Property either directly or by causing, directing, participating in, or

profiting from trafficking by or through the A/S PETRA and/or one or more of the other

Defendants.

       121.     By and/or through the acts of trafficking of the ALGOL, ARTEMIS, GALANI,

GEESKE, MACAO STRAIT, and other vessels in the Confiscated Property, which was

undertaken and done without the authorization of Plaintiffs, Defendants Maersk and Maersk A/S

trafficked in the Confiscated Property either directly or by causing, directing, participating in, or

profiting from trafficking by or through the ALGOL, ARTEMIS, GALANI, GEESKE, MACAO

STRAIT, and other vessels and/or one another.

       122.     Because Defendants did not obtain the authorization of Plaintiffs with regard to

these acts of trafficking, Plaintiffs were injured by Defendants’ acts of trafficking in the

Confiscated Property to which Plaintiffs own claims.




                                                 34
              Case 2:21-cv-00339 Document 1 Filed 02/17/21 Page 35 of 40




       123.     Plaintiffs have been injured by Defendants’ unauthorized acts of trafficking in the

confiscated property to which plaintiffs own claims because, inter alia:

       (a)      Defendants are profiting without obtaining consent from or paying adequate

                compensation to Plaintiffs;

       (b)      Plaintiffs are not receiving the benefit of their interests in the Confiscated

                Property;

       (c)      Defendants are profiting without obtaining authorization or paying adequate

                compensation to Plaintiffs for authorization to traffic in the confiscated

                property;

       (d)      Defendants are profiting or otherwise benefiting from trafficking in the

                Confiscated Property by or through others without obtaining authorization

                from, or paying adequate compensation to, Plaintiffs;

       (e)      Defendants’ trafficking in the Confiscated Property has undermined

                Plaintiffs’ rights to compensation for the Confiscated Property;

       (f)      Defendants have profited from their use of the Confiscated Property at

                Plaintiffs’ expense;

       (g)      Defendants have denied Plaintiffs the ability to obtain economic rent that

                could have been negotiated for in exchange for their authorization to

                Defendants to traffic in the Confiscated Property; and

       (h)      Defendants have appropriated from Plaintiffs the leverage from the Helms-

                Burton Act that Plaintiffs would have had on the Cuban Government to

                negotiate compensation for their Confiscated Property.




                                                 35
                 Case 2:21-cv-00339 Document 1 Filed 02/17/21 Page 36 of 40




          124.     To the extent that one or more of the Defendants may claim to have one or more

licenses issued by the United States Department of the Treasury Office of Foreign Assets Control

for some or all of their shipments to Cuba, any such licenses do not qualify Defendants to benefit

from the lawful travel affirmative defense contained in 22 U.S.C. § 6023(13)(B)(iii).

                                    CLAIM FOR DAMAGES
                              TITLE III OF THE HELMS-BURTON ACT

          125.     Plaintiffs incorporate by reference Paragraphs 1 through 124 as if fully set forth

herein.

          126.     This case is brought pursuant to Title III of the Helms-Burton Act, 22 U.S.C.

§ 6082.

          127.     Defendants did traffic, as the term “traffic” is defined in 22 U.S.C. § 6023(13)(A),

in the Confiscated Property without authorization of Plaintiffs who own claims to the Confiscated

Property. Defendants are therefore liable to Plaintiffs under the Helms-Burton Act.

          128.     Defendants have trafficked in the Confiscated Property, by knowingly and

intentionally directing the container ship A/S PETRA from the Port of New Orleans to the Port of

Mariel in Cuba, either directly or by causing, directing, participating in, or profiting from

trafficking by or through another person, including other Defendants. When in the Port of Mariel,

the A/S PETRA called at, and/or otherwise used, benefited, and profited from the container

terminal in the ZEDM including the ZEDM’s ports, docks, warehouses, and facilities. Defendants

also engage in commercial activities using or otherwise benefitting from the ZEDM and Plaintiffs’

Confiscated Property.

          129.     Defendants Maersk and Maersk A/S have trafficked in the Confiscated Property,

by knowingly and intentionally directing the container ships the ALGOL, ARTEMIS, GALANI,

GEESKE, and MACAO STRAIT from non-U.S. ports to the Port of Mariel in Cuba, either directly


                                                    36
              Case 2:21-cv-00339 Document 1 Filed 02/17/21 Page 37 of 40




or by causing, directing, participating in, or profiting from trafficking by or through another

person. When in the Port of Mariel, the aforementioned vessels called at, and/or otherwise used,

benefited, and profited from the container terminal in the ZEDM including the ZEDM’s ports,

docks, warehouses, and facilities. Defendants Maersk and Maersk A/S also engage in commercial

activities using or otherwise benefitting from the ZEDM and Plaintiffs’ Confiscated Property.

       130.     Defendants are therefore trafficking in Plaintiffs’ Confiscated Property and benefit

or profit from the trafficking of the ZEDM in Plaintiffs’ Confiscated Property.

       131.     Beginning on or about September 2018, Defendants also knowingly and

intentionally participated in, benefitted from, and profited from the ZEDM’s trafficking in the

Confiscated Property including, but not limited to, the 70-Year Concession, without the

authorization of Plaintiffs.

       132.     Defendants engage in commercial activities using or otherwise benefitting from the

Confiscated Property, including, but not limited to, the 70-Year Concession.

       133.     Defendants also cause, direct, participate in, or profit from trafficking by the ZEDM

in the Confiscated Property, including the 70-Year Concession.

       134.     Defendants Maersk and Maersk A/S have had actual knowledge of Plaintiffs’

claims to the Confiscated Property since at least September 21, 2020, due to Plaintiffs’ Notice

Letter mentioned above in Paragraph 116.

       135.     Defendant Maersk Inc. has had actual knowledge of Plaintiffs’ claims to the

Confiscated Property since at least September 22, 2020, due to Plaintiffs’ Notice Letter mentioned

above in Paragraph 117.

       136.     Even prior to Defendants’ receipt of Plaintiffs’ Notice Letters, Defendants knew or

had reason to know that Plaintiffs own claims to the Confiscated Property.



                                                 37
               Case 2:21-cv-00339 Document 1 Filed 02/17/21 Page 38 of 40




        137.     Prior to Defendants’ receipt of Plaintiffs’ Notice Letters, Defendants knew or had

reason to know that the ZEDM was trafficking in the Confiscated Property.

        138.     Defendants Maersk and Maersk A/S’s continued trafficking in the Confiscated

Property, including in the 70-Year Concession, more than 30 days after their receipt of Plaintiffs’

Notice Letter, subjects Defendants Maersk and Maersk A/S to treble damages. 22 U.S.C.

§ 6082(a)(3).

        139.     The ZEDM never sought nor obtained Plaintiffs’ authorization to traffic in the

Confiscated Property, including the 70-Year Concession, the land, or any other Confiscated

Property at any time.

        140.     The ZEDM’s knowing and intentional conduct with regard to the Confiscated

Property constitutes trafficking without authorization as defined in 22 U.S.C. § 6023(13).

        141.     Defendants did not seek nor obtain Plaintiffs’ authorization to traffic in the

Confiscated Property, including in the 70-Year Concession or any other property interests at any

time.

        142.     Defendants’ knowing and intentional conduct with regard to the Confiscated

Property constitutes trafficking without authorization as defined in 22 U.S.C. § 6023(13).

        143.     As a result of Defendants’ trafficking in the Confiscated Property, Defendants are

liable to Plaintiffs for all money damages allowable under 22 U.S.C. § 6082(a) including, but not

limited to, those equal to:

        a.       The amount which is the greater of: … (i) the amount determined by a
                 special master pursuant to 22 U.S.C. § 6083(a)(2); or (ii) the “fair market
                 value” of the Confiscated Property calculated as being either the current
                 value of the property, or the value of the property when confiscated, plus
                 interest;

        b.       As to Defendants Maersk and Maersk A/S, three times the amount
                 determined above (treble damages); and


                                                 38
            Case 2:21-cv-00339 Document 1 Filed 02/17/21 Page 39 of 40




       c.      Court costs and reasonable attorneys’ fees, and expenses.

                                    REQUEST FOR RELIEF

       WHEREFORE, Plaintiffs demands judgment against Defendants as follows:

       A.      Awarding damages as allowed by law and pre-filing interest as provided by the Act,

including treble damages against Defendants Maersk and Maersk A/S;

       B.      Awarding prejudgment interest as allowed by law on any amounts awarded;

       C.      Awarding attorneys’ fees, costs, and expenses; and

       D.      Awarding such other and further relief as may be just and proper.

                                         JURY DEMAND

       Plaintiffs demand a jury trial on all issues so triable, and a trial pursuant to Rule 39(c),

Federal Rules of Civil Procedure, as to all matters not triable as of right by a jury.

Dated: February 17, 2021                           Respectfully submitted,



                                                   /s/ Jacques P. DeGruy
                                                   Robert R. Johnston, T.A. (#22442)
                                                   Jacques P. Degruy (#29144)
                                                   Constance C. Waguespack (#36416)
                                                   PUSATERI, JOHNSTON, GUILLOT &
                                                   GREENBAUM, LLC
                                                   1100 Poydras St, Suite 2250
                                                   New Orleans, LA 70163
                                                   Telephone: (504) 620-2500
                                                   Facsimile: (504) 620-2510
                                                   Robert.Johnston@pjgglaw.com
                                                   Jacques.DeGruy@pjgglaw.com
                                                   Constance.Waguespack@pjgglaw.com
                                                   Counsel for Plaintiffs




                                                  39
             Case 2:21-cv-00339 Document 1 Filed 02/17/21 Page 40 of 40




Of Counsel

BERLINER CORCORAN & ROWE LLP

David A. Baron (to be admitted pro hac vice)
Melvin White (to be admitted pro hac vice)
James L. Marketos (to be admitted pro hac vice)
Laina C. Lopez (to be admitted pro hac vice)
1101 17th Street, N.W., Suite 1100
Washington, D.C. 20036-4798
Tel: (202) 293-5555
Facsimile: (202) 293-9035
dbaron@bcr-dc.com
mwhite@bcr-dc.com
jlm@bcr-dc.com
lcl@bcr-dc.com

FIELDS PLLC

Richard W. Fields (to be admitted pro hac vice)
Martin Cunniff (to be admitted pro hac vice)
1701 Pennsylvania Ave, N.W., Suite 200
Washington, D.C. 20006
Tel: (833) 382-9816
fields@fieldslawpllc.com
MartinCunniff@fieldslawpllc.com




                                              40
